         Case 2:17-cv-01242-WSS Document 96 Filed 01/07/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
________________________________________________
EUGENE SCALIA, 1 SECRETARY OF LABOR,                  )
UNITED STATES DEPARTMENT OF LABOR,                    )
                                                      )
                              Plaintiff,              )
                                                      )
               v.                                     ) Civil Action No. 2:17-cv-01242
                                                      )
HEART II HEART, LLC, a company, and                   )
TONI CHANDLER DUNCAN, individually, and as            )
owner, and as corporate officer of the aforementioned ) Hon. William S. Stickman, IV
company.                                              )
                                                      )
                              Defendants.             )
                                                      )

             MOTION TO APPROVE AND ENTER CONSENT JUDGMENT

       Plaintiff, Secretary of Labor, U.S. Department of Labor (the “Secretary”) hereby moves

this Court to Approve and Enter the Consent Judgment of Heart II Heart, LLC and Toni

Chandler Duncan as agreed to by the parties. In support thereof, the Secretary represents that the

parties have reached an agreement for the purpose of settling the above-referenced matter. The

terms of this agreement are set forth in the Consent Judgment attached hereto.




1
 Pursuant to Federal Rule of Civil Procedure 25(d), Secretary of Labor Eugene Scalia is
substituted for R. Alexander Acosta as the plaintiff in this action.
         Case 2:17-cv-01242-WSS Document 96 Filed 01/07/20 Page 2 of 3



       WHEREFORE, for the reasons set forth above, the Secretary respectfully requests that

the Court enter the Consent Judgment attached hereto.

                                                   Respectfully submitted,

 Mailing Address:                                   Kate S. O’Scannlain
                                                    Solicitor of Labor
 Office of the Solicitor, Region III
 Suite 630 East, The Curtis Center                  Oscar L. Hampton III
 170 South Independence Mall West                   Regional Solicitor
 Philadelphia, PA 19106-3306
  (215) 861-5162 (Fax)                              Adam F. Welsh
                                                    Regional Counsel for Wage and Hour

                                                    John Strawn
                                                    Senior Trial Attorney

                                                    /s/ Bertha M. Astorga
                                                    Bertha M. Astorga
                                                    Trial Attorney
                                                    (215) 861-5126
                                                    Astorga.bertha.m@dol.gov

                                                    U.S. Department of Labor
                                                    Attorneys for Plaintiff




                                              2
         Case 2:17-cv-01242-WSS Document 96 Filed 01/07/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2020, I electronically filed Plaintiff’s Motion to

Approve and Enter Consent Judgment with the United States District Court for the Western

District of Pennsylvania using the ECF system. I hereby certify that Defendants’ attorneys are

registered as ECF filers and that the foregoing will be served by the ECF system to the attorneys

of record.

                                                             s/ Bertha M. Astorga
                                                             Bertha M. Astorga
                                                             Attorney
                                                             Office of the Solicitor
                                                             U.S. Department of Labor




                                                 3
